DETAILED ACTION
This action is responsive to the application No. 16/228,213 filed on December 20, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 28, 2022 has been entered.
 
Claim Status
Claims 1, 9, 12-14, and 16-26 are currently pending and being considered in the Office Action. Claim 15 is withdrawn. Claims 21-26 are newly added.

Claim Objections
Claims 18, 19, 21-23, 25, and 26 are objected to because of the following informalities: 
In claim 18 line 1 and claim 19 line 1, it appears that Applicant intended for “where the pore” to be --wherein each pore--.
In claim 21 lines 1-2, claim 23 lines 1-2, and claim 25 lines 1-2, it appears that Applicant intended for “the first diameter of the pore” to be --the first diameter of each pore--. 
In claim 22 line 5, it appears that Applicant intended for “include” to be --includes--.
In claim 22 line 7 and claim 26 line 1, it appears that Applicant intended for “each of the pore” to be --each pore--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 25, the limitation “wherein the first diameter of the pore is less than the third height of the lower section” is confusing in view of the limitations “wherein the lower section includes a third height defined between the pore top edge plane and the second surface” in claim 22 and “the pore top edge plane being a tangent plane to a top most edge of the plurality of pores” in claim 17. This combination of limitations appears to suggest that the diameter of the pore is less than the height of the pore. Since the pores are recited in the claim 17 as “having a substantially full spherical shape,” the height of the pore should be equal to the diameter of the pore.
For the purpose of the examination, the limitation “wherein the first diameter of the pore is less than the third height of the lower section” will be interpreted as --wherein the first diameter of the pore is equal to the third height of the lower section--. This interpretation is equivalent to the limitation of claim 23, and therefore claim 25 will be rendered a duplicate claim if amended to reflect the interpretation herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9, 12-14, 16, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Satoh (U.S. Pub # 2008/0055831) of record in view of Kim (U.S. Pub # 2017/0309843) of record, Afentakis (U.S. Pub # 2016/0066408), Tokuda (U.S. Pub # 2018/0114491) of record, and Melcher (U.S. Pub # 2010/0200286).
Regarding independent Claim 1, Satoh teaches a display apparatus comprising: 
a flexible substrate (Fig. 9: 1, paragraph [0033]; analogous to Fig. 10B: 30, paragraph [0062]) including a first plane surface (bottom surface of 1, top surface of 30 as pictured), a first portion (bottom half of 1, top half of 30 as pictured; see modified Fig. 9 below), a second plane surface (top surface of 1, bottom surface of 30 as pictured; see modified Fig. 9 below) opposite the first surface (bottom surface of 1, top surface of 30), a second portion (top half of 1, bottom half of 30 as pictured), a center plane (center plane of 1 and 30; see dotted line in modified Fig. 9 below), and a plurality of pores (Fig. 9: 4, paragraph [0056]), the first plane surface (bottom surface of 1, top surface of 30) spaced from the second plane surface (top surface of 1, bottom surface of 30), the center plane (center plane of 1 and 30; dotted line) being in a center region between the first plane surface (bottom surface of 1, top surface of 30) and the second plane surface (top surface of 1, bottom surface of 30); and 
a pixel array layer (Fig. 10B: 10-12, paragraphs [0058]-[0059]) provided on the first plane surface (bottom surface of 1, top surface of 30) of the flexible substrate (1 / 30),
wherein the center plane (center plane of 1 and 30; dotted line) is a reference plane for dividing the first portion (bottom half of 1, top half of 30) from the second portion (top half of 1, bottom half of 30),
wherein the first portion (bottom half of 1, top half of 30) extends from the center plane (center plane of 1 and 30; dotted line) to the first plane surface (bottom surface of 1, top surface of 30 as pictured), and the second portion (top half of 1, bottom half of 30) extends from the center plane (center plane of 1 and 30; dotted line) to the second plane surface (top surface of 1, bottom surface of 30), and the first portion (bottom half of 1, top half of 30) and the second portion (top half of 1, bottom half of 30) have a same surface area and a same thickness (since flexible substrate 1 is depicted as a rectangle, the top and bottom halves of the substrate by definition have a same surface area and thickness; in order to provide clarity of the record, it is noted that the limitation “surface area” is interpreted herein to be consistent with the disclosure, such that the surface area refers to the planar surface area and does not include the surface area of the plurality of pores),
a pore top edge plane (approximately equal to the center plane dotted line) that is tangent to a top most edge of the plurality of pores (4), 
wherein the plurality of pores (4) are provided to be positioned in the area between the second plane surface (top surface of 1, bottom surface of 30) and the pore top edge plane (dotted line; see modified Fig. 9 below) of the flexible substrate (1),
wherein the plurality of pores (4) are arranged in parallel having a same size and constant intervals (see Fig. 9) between the second plane surface (top surface of 1, bottom surface of 30) and the center plane, and
wherein the pixel array layer (10-12) includes: 
a thin film transistor layer (Fig. 10A: 13, paragraph [0058]).

    PNG
    media_image1.png
    194
    421
    media_image1.png
    Greyscale

Satoh is silent with respect to wherein the second portion includes a pore top edge plane that is tangent to a top most edge of the plurality of pores, the pore top edge plane being positioned in a region that is approximately midway between the center plane and the second plane surface, wherein the second portion includes an upper portion and a lower portion, the upper portion extending from the pore top edge plane to the center plane and the lower portion extending from the pore top edge plane to the second plane surface, wherein the plurality of pores are provided to be a sphere shape positioned in the area between the second plane surface and the pore top edge plane of the flexible substrate, and wherein the plurality of pores is arranged only in the lower portion of the second portion, wherein the pixel array layer includes: routing lines for connecting a plurality of electrodes provided in the thin film transistor layer, and a plurality of first lines, each of the first lines having a shape extended in a curved line along a first direction; and a plurality of second lines, each of the second lines having a shape extended in a curved line along a second direction crossing the first direction, wherein the first line has an arc shape having substantially constant first curvature entirely from one electrode to a neighboring electrode in the first direction and the second line has an arc shape having substantially constant second curvature entirely from one electrode to a neighboring electrode in the second direction.
Kim (in a first embodiment, Fig. 16) discloses a display apparatus comprising:
a flexible substrate (Fig. 9: 301c, paragraph [0073]) including a plurality of pores (Fig. 9: 341, paragraph [0127]), 
wherein the plurality of pores (341) are provided to be a sphere shape (paragraph [0128]).
Kim (in a second embodiment, Figs. 9-10) discloses a display apparatus comprising:
a flexible substrate (Fig. 10: 301c, paragraph [0073]) including a first plane surface (Fig. 10: 301b, paragraph [0073]), a first portion (bottom half of 301c), a second plane surface (Fig. 10: 301a, paragraph [0073]), a second portion (top half of 301c), a center plane (not labeled; see modified Fig. 10 below, dotted line), and a plurality of pores (Fig. 10: 321, paragraph [0102]), the first plane surface (301b) spaced from the second plane surface (301a), the center plane (dotted line) being in a center portion between the first plane surface (301b) and the second plane surface (301a), 
wherein the center plane (midway between 301a & 301b) is a reference plane for dividing the first portion (bottom half of 301c) from the second portion (top half of 301c),


wherein the second portion (top half of 301c) includes a pore top edge plane (not labeled; see modified Fig. 10 below, dash-dotted line) that is tangent (by broadest reasonable interpretation, the instant limitation “tangent” is considered to mean a plane that intersects a top most edge of the plurality of pores 321) to a top most edge of the plurality of pores (321), the pore top edge plane (dash-dotted line) being positioned in a region that is approximately midway (the dash-dotted line as shown below may be considered approximately midway between the dotted line and 301a) between the center plane (dotted line) and the second plane surface (301a),
wherein the second portion (top half of 301c) includes an upper portion (between dotted line and dash-dotted line in modified Fig. 10 below) and a lower portion (between dash-dotted line and 301a in modified Fig. 10 below), the upper portion (between dotted line and dash-dotted line) extending from the pore top edge plane (dash-dotted line) to the center plane (dotted line) and the lower portion (between dash-dotted line and 301a) extending from the pore top edge plane (dash-dotted line) to the second plane surface (301a),
wherein the plurality of pores (321) are arranged only the lower portion (between dash-dotted line and 301a) of the second portion (see modified Fig. 10 below).

    PNG
    media_image2.png
    185
    458
    media_image2.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “wherein the second portion includes a pore top edge plane that is tangent to a top most edge of the plurality of pores, the pore top edge plane being positioned in a region that is approximately midway between the center plane and the second plane surface, wherein the second portion includes an upper portion and a lower portion, the upper portion extending from the pore top edge plane to the center plane and the lower portion extending from the pore top edge plane to the second plane surface, wherein the plurality of pores are provided to be a sphere shape positioned in the area between the second plane surface and the pore top edge plane of the flexible substrate, and wherein the plurality of pores is arranged only in the lower portion of the second portion” teachings of Kim to the device of Satoh because Kim discloses in paragraphs [0128] & [0131] that pores of various shapes of pores are effective at reducing stress on a layer due to curvature of the layer while flexing. It has been held that changes in shape are a matter of choice which a person of ordinary skill in the art would find obvious absent persuasive evidence that the particular configuration of the claimed element is significant. See MPEP § 2144.04.IV.B. Further, Kim discloses that different arrangements of pores including pores that extend completely through the substrate (see Fig. 8), pores that are arranged interspersed throughout the substrate (see Fig. 16), and pores that are arranged only in one half of the substrate (see Fig. 10) are obvious variants of one another.
Satoh as modified by Kim is silent with respect to wherein the pixel array layer includes: routing lines for connecting a plurality of electrodes provided in the thin film transistor layer, and a plurality of first lines, each of the first lines having a shape extended in a curved line along a first direction; and a plurality of second lines, each of the second lines having a shape extended in a curved line along a second direction crossing the first direction, wherein the first line has an arc shape having substantially constant first curvature entirely from one electrode to a neighboring electrode in the first direction and the second line has an arc shape having substantially constant second curvature entirely from one electrode to a neighboring electrode in the second direction.
Afentakis discloses a display apparatus comprising: 
a flexible substrate (Fig. 7: 302, paragraph [0020]) including a first plane surface (top surface of 302 as pictured); and 
a pixel array layer (Fig. 5: 500, paragraph [0023]) provided on the first plane surface (top surface as pictured) of the flexible substrate (302), 
wherein the pixel array layer (500) includes: 
a thin film transistor layer (Fig. 5: 504, paragraph [0023]); and 
routing lines (Fig. 5: 304 & 308, paragraphs [0020] & [0021]) for connecting a plurality of electrodes (not pictured) provided in the thin film transistor layer (504), and wherein the routing lines (304 & 308) include: 
a plurality of first lines (304, Fig. 5: ROW 1-3), each of the first lines (ROW 1-3) having a shape extended in a curved line (see Fig. 5; the shape of each of the lines in ROW 1-3 may be characterized by a curved line) along a first direction (horizontal with respect to Fig. 5); and 
a plurality of second lines (308, Fig. 5: COLUMN 1-3), each of the second lines (COLUMN 1-3) having a shape extended in a curved line (see Fig. 5; the shape of each of the lines in COLUMN 1-3 may be characterized by a curved line) along a second direction (vertical with respect to Fig. 5) crossing the first direction (horizontal with respect to Fig. 5).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “pixel array layer includes: routing lines for connecting a plurality of electrodes provided in the thin film transistor layer, and a plurality of first lines, each of the first lines having a shape extended in a curved line along a first direction; and a plurality of second lines, each of the second lines having a shape extended in a curved line along a second direction crossing the first direction” teachings of Afentakis to the device of Satoh because Afentakis discloses in paragraph [0008] that conductive traces having a serpentine design mitigate stress to the lines when the underlying substrate is flexed.
	Satoh as modified by Kim and Afentakis is silent with respect to wherein the first line has an arc shape having substantially constant first curvature entirely from one electrode to a neighboring electrode in the first direction and the second line has an arc shape having substantially constant second curvature entirely from one electrode to a neighboring electrode in the second direction.
Tokuda discloses a display apparatus wherein the routing lines (Figs. 7B-7D: 110, paragraph [0049]) include a plurality of lines having a shape extended in a curved line along a first direction (horizontal with respect to Figs. 7B-7D).
Melcher discloses an apparatus wherein a first line (Fig. 1: 2 in direction V1, paragraphs [0067]-[0068]) has an arc shape having substantially constant first curvature (paragraph [0067]) entirely from one node (Fig. 1: 3, paragraph [0068]) to a neighboring node (neighboring instance of 3 along V1) in the first direction (V1) and a second line (Fig. 1: 2 in direction V2, paragraphs [0067]-[0068]) has an arc shape having substantially constant second curvature (paragraph [0067]) entirely from one node (3) to a neighboring node (neighboring instance of 3 along V2) in the second direction (V2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “first line has an arc shape having substantially constant first curvature entirely from one electrode to a neighboring electrode in the first direction and the second line has an arc shape having substantially constant second curvature entirely from one electrode to a neighboring electrode in the second direction” teachings of Tokuda and Melcher to the device of Satoh as modified by Kim and Afentakis because Tokuda discloses in paragraph [0102] that wirings having straight line or curved shapes are obvious variants of one another. Although Tokuda discloses various shapes of wirings including lines having curvature, Tokuda does not disclose the position of each electrode relative to the curvature. Melcher, however, discloses a flexible device in which lines having an arc shape with constant curvature extend between a first node and a second node. Therefore, one of ordinary skill in the art would consider an arc shape having substantially constant first curvature entirely from one electrode to a neighboring electrode to be an obvious alternative to the other shapes disclosed by Tokuda. It has been held that changes in shape are a matter of choice which a person of ordinary skill in the art would find obvious absent persuasive evidence that the particular configuration of the claimed element is significant. See MPEP § 2144.04.IV.B.
Regarding Claim 9, Satoh as previously modified teaches the display apparatus according to claim 1, wherein the routing lines (Afentakis: 304 & 308) are formed to have a wave shape (Afentakis: Fig. 5; the lines as pictured may be considered to have an approximate shape of a sine wave).
Regarding Claim 12, Satoh as previously modified teaches the display apparatus according to claim 1, wherein the plurality of first lines (Afentakis: 304) are formed to be spaced apart from each other at a constant interval along the first direction (horizontal with respect to Afentakis: Fig. 5).
Regarding Claim 13, Satoh as previously modified teaches the display apparatus according to claim 1 wherein the plurality of second lines (Afentakis: 308) are formed to be spaced apart from each other at a constant interval along the second direction (vertical with respect to Afentakis: Fig. 5).
Regarding Claim 14, Satoh as previously modified teaches the display apparatus according to claim 13, wherein the second direction (vertical with respect to Afentakis: Fig. 5) is perpendicular to the first direction (horizontal with respect to Afentakis: Fig. 5).
Regarding Claim 16, Satoh as previously modified teaches the display apparatus of claim 1, wherein the constant first curvature of the first line (2 in direction V1) and the constant second curvature of the second line (2 in direction V2) is substantially identical to each other ([0067]).
Regarding Claim 26, Satoh as previously modified teaches the display apparatus of claim 1, wherein each pore (Kim: 341) has a first diameter (Kim: paragraph [0129]), the first diameter (Kim: [0129]) being equal to a distance between the second plane surface (Satoh: top surface of 1, bottom surface of 30, Kim: 301a) and the pore top edge plane (Kim: dash-dotted line).

Claims 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over Satoh (U.S. Pub # 2008/0055831) of record in view of Kim (U.S. Pub # 2017/0309843) of record.
Regarding independent Claim 17, Satoh teaches a display apparatus comprising: 
a flexible substrate (Fig. 9: 1, paragraph [0033]; analogous to Fig. 10B: 30, paragraph [0062]) including a first surface (bottom surface of 1, top surface of 30 as pictured), a second surface (top surface of 1, bottom surface of 30 as pictured; see modified Fig. 9 below) opposite the first surface (bottom surface), a center plane (center plane of 1 and 30; see dotted line in modified Fig. 9 below) between a middle of the first surface (bottom surface) and the second surface (top surface) of the flexible substrate (1), a first area (bottom half of 1, top half of 30 as pictured; see modified Fig. 9 below) defined between the first surface (bottom surface) and the center plane (dotted line), and a second area (top half of 1, bottom half of 30 as pictured) defined between the second surface (top surface) and the center plane (see below); 
a plurality of pores (Fig. 9: 4, paragraph [0056]) adjacent to the second surface (top surface) of the flexible substrate (1); and 
a pixel array layer (Fig. 10B: 10-12, paragraphs [0058]-[0059]) provided on the first surface (bottom surface of 1, top surface of 30) of the flexible substrate (1 / 30).

    PNG
    media_image1.png
    194
    421
    media_image1.png
    Greyscale

Satoh is silent with respect to each of the pores having a substantially full spherical shape; wherein the second area includes a pore top edge plane located midway between the center plane and the second plane surface, the pore top edge plane being a tangent plane to a top most edge of the plurality of pores, wherein the second area includes an upper section that extends from the pore top edge plane to the center plane and a lower section that extends from the pore top edge plane to the second surface, wherein the plurality of pores adjacent to the second surface of the flexible substrate are arranged only within the lower section of the second area.
Kim (in a first embodiment, Fig. 16) discloses a display apparatus comprising:
a flexible substrate (Fig. 16: 301c, paragraph [0073]);
a plurality of pores (Fig. 16: 341, paragraph [0127]), each of the pores (341) having a substantially full spherical shape (paragraph [0128]).
Kim (in a second embodiment, Figs. 9-10) discloses a display apparatus comprising:
a flexible substrate (Fig. 10: 301c, paragraph [0073]) including a first surface (Fig. 10: 301b, paragraph [0073]), a second surface (Fig. 10: 301a, paragraph [0073]) opposite the first surface, a center plane (not labeled; see modified Fig. 10 below, dotted line) between a middle of the first surface (301b) and the second surface (301a) of the flexible substrate (301c), a first area (bottom half of 301c) defined between the first surface (301b) and the center plane (dotted line), and a second area (top half of 301c) defined between the second surface (301a) and the center plane (dotted line); 
a plurality of pores (Fig. 10: 321, paragraph [0102]);
wherein the second area (top half of 301c) includes a pore top edge plane (not labeled; see modified Fig. 10 below, dash-dotted line) located midway (the instant limitation “midway” is given the broadest reasonable interpretation in light of the original disclosure of the invention, and is considered to include the interpretation “approximately midway,” such that the dash-dotted line as shown below may be considered approximately midway between the dotted line and 301a) between the center plane (dotted line) and the second plane surface (301a), the pore top edge plane (dash-dotted line) being a tangent plane (by broadest reasonable interpretation, the instant limitation “tangent plane” is considered to mean a plane that intersects a top most edge of the plurality of pores 321) to a top most edge (see modified Fig. 10 below) of the plurality of pores (321),
wherein the second area (top half of 301c) includes an upper section (between dotted line and dash-dotted line in modified Fig. 10 below) that extends from the pore top edge plane (dash-dotted line) to the center plane (dotted line) and a lower section (between dash-dotted line and 301a in modified Fig. 10 below) that extends from the pore top edge plane (dash-dotted line) to the second surface (301a),
wherein the plurality of pores (321) adjacent to the second surface (301a) of the flexible substrate (301c) are arranged only within the lower section (between dash-dotted line and 301a) of the second area (see modified Fig. 10 below).

    PNG
    media_image2.png
    185
    458
    media_image2.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “each of the pores having a substantially full spherical shape; wherein the second area includes a pore top edge plane located midway between the center plane and the second plane surface, the pore top edge plane being a tangent plane to a top most edge of the plurality of pores, wherein the second area includes an upper section that extends from the pore top edge plane to the center plane and a lower section that extends from the pore top edge plane to the second surface, wherein the plurality of pores adjacent to the second surface of the flexible substrate are arranged only within the lower section of the second area” teachings of Kim to the device of Satoh because Kim discloses in paragraphs [0128] & [0131] that pores of various shapes of pores are effective at reducing stress on a layer due to curvature of the layer while flexing. It has been held that changes in shape are a matter of choice which a person of ordinary skill in the art would find obvious absent persuasive evidence that the particular configuration of the claimed element is significant. See MPEP § 2144.04.IV.B. Further, Kim discloses that different arrangements of pores including pores that extend completely through the substrate (see Fig. 8), pores that are arranged interspersed throughout the substrate (see Fig. 16), and pores that are arranged only in one half of the substrate (see Fig. 10) are obvious variants of one another.
Regarding Claim 18, Satoh as previously modified teaches the display apparatus of claim 17, wherein each pore (Satoh: 4, Kim: 341) having a substantially full spherical shape (Kim: [0128]) has a first diameter (Kim: paragraph [0129]), the first diameter being about half of a distance from the second surface to the center plane (it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device; see MPEP 2144.04.IV.A).
Regarding Claim 19, Satoh as previously modified teaches the display apparatus of claim 17, wherein each pore (Satoh: 4, Kim: 341) having a substantially full spherical shape (Kim: [0128]) has a first diameter (Kim: paragraph [0129]), a distance between adjacent pores being greater than half of the first diameter and less than the first diameter (it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device; see MPEP 2144.04.IV.A).
Regarding Claim 20, Satoh as previously modified teaches the display apparatus of claim 19, wherein the adjacent pores (Satoh: 4, Kim: 321) are evenly spaced (Satoh: paragraph [0056]) along the second surface (Satoh: top surface) of the flexible substrate (Satoh: 1, Kim: 301c) and each pore (Satoh: 4, Kim: 321) has substantially the same dimensions (Kim: paragraph [0129]).
Regarding Claim 21, Satoh as previously modified teaches the display apparatus of claim 19, wherein the first diameter of each pore (Satoh: 4, Kim: 341) is equal to a distance from the pore top edge plane (Kim: dash-dotted line) to the second surface (Kim: 301a).
Regarding Claim 22, Satoh as previously modified teaches the display apparatus of claim 17, wherein the first area (Satoh: bottom half of 1, top half of 30, Kim: bottom half of 301c) includes a first height defined between the center plane (Satoh: dotted line, Kim: dotted line) and the first surface (Satoh: bottom surface of 1, top surface of 30, Kim: 301b), wherein the second area (Satoh: top half of 1, bottom half of 30, Kim: top half of 301c) includes a second height defined between the center plane (Satoh: dotted line, Kim: dotted line) and the second surface (Satoh: top surface of 1, bottom surface of 30, Kim: 301a), wherein the lower section (Kim: between dash-dotted line and 301a) includes a third height defined between the pore top edge plane (Kim: dash-dotted line) and the second surface (Kim: 301a), wherein each pore (Kim: 341) has a first diameter (Kim: paragraph [0129]), and wherein the flexible substrate (Satoh: 1, Kim: 301c) includes a fourth height defined between the first surface (Satoh: bottom surface of 1, top surface of 30, Kim: 301b) and the second surface (Satoh: top surface of 1, bottom surface of 30, Kim: 301a).
Regarding Claim 23, Satoh as previously modified teaches the display apparatus of claim 22, wherein the first diameter (Kim: paragraph [0129]) of each pore (Kim: 341) is equal to the third height of the lower section (Kim: between dash-dotted line and 301a).
Regarding Claim 24, Satoh as previously modified teaches the display apparatus of claim 22, wherein the fourth height of the flexible substrate (Satoh: 1, Kim: 301c) is equal to a sum of the first height of the first area (Satoh: bottom half of 1, top half of 30, Kim: bottom half of 301c) and the second height of the second area (Satoh: top half of 1, bottom half of 30, Kim: top half of 301c).
Regarding Claim 25, Satoh as previously modified teaches the display apparatus of claim 22, wherein the first diameter (Kim: paragraph [0129]) of each pore (Kim: 341) is equal to the third height of the lower section (Kim: between dash-dotted line and 301a).

Response to Amendment
The declaration under 37 CFR 1.132 filed March 28, 2022 is insufficient to overcome the rejection of claims 1, 9, 12-14, and 16-26 based upon 35 U.S.C. 103 as set forth in the last Office action because: 
Applicant’s declaration discusses the dimensions of the pores relative to the thickness of the substrate as shown in Fig. 2. Specifically, Applicant states that the pores are located in a portion of the substrate that has a thickness equal to “about ¼” the height of the substrate. Examiner acknowledges that the claims as filed have support in the original disclosure of the invention, but does not agree that the claims are allowable over the prior art. Examiner notes that Applicant’s declaration acknowledges that the depth of the pores is about ¼ of the substrate thickness. About ¼ is not the same as exactly ¼. Therefore, it is reasonable to interpret the limitation “midway” in claim 17 as indicating an approximate value, not an absolute value.

Response to Arguments
Applicant's arguments filed March 28, 2022 have been fully considered but they are not persuasive.
Regarding Applicant’s first argument (p. 8 line 10-p. 9 line 27), Applicant argues that the prior art of Satoh fails to teach the limitation “wherein the plurality of pores is arranged only in the lower portion of the second portion” as recited in claim 1. Applicant notes that according to the annotated Fig. 9 provided by Examiner, the pores (4) extend into the upper half of the second portion.
Examiner respectfully submits in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection of claims 1 and 17 above relies on the prior art of Kim to teach the limitation in question.
Regarding Applicant’s second argument (p. 9 line 28-p. 10 line 4), Applicant argues that the prior art of Satoh as modified by the teachings of Kim fails to teach the limitation “wherein the second portion includes a pore top edge plane that is tangent to a top most edge of the plurality of pores, the pore top edge plane being positioned in a region that is approximately midway between the center plane and the second plane surface, wherein the second portion includes an upper portion and a lower portion, the upper portion extending from the pore top edge plane to the center plane and the lower portion extending from the pore top edge plane to the second plane surface” as recited in claim 1. Applicant argues that the pores (321) in Fig. 10 of Kim extend through one third the substrate, whereas the claims are directed to pores that extend through approximately one quarter of the substrate.
Examiner respectfully submits that the drawings of Kim are not considered to be to scale and are not considered evidence of actual proportions. There is no indication in the disclosure that the depth of the pores disclosed by Kim are intended to extend through one third of the substrate as opposed to one quarter of the substrate. Further, Applicant’s claims do not recite that the pores extend through exactly one quarter of the substrate, nor is there support in the original disclosure of the invention for such a limitation. The depth of the pores relative to the thickness of the substrate as recited in the claims is considered to be an approximate measure based on the drawings, and therefore the teachings of Kim are considered to at least render the claimed invention obvious.
Regarding Applicant’s third argument (p. 10 line 5-p. 11 line 6), Applicant argues that the prior art of Satoh as modified by the teachings of Kim fails to teach the limitation “a pixel array layer provided on the first plane surface of the flexible substrate… wherein the plurality of pores are provided to be a sphere shape positioned in the area between the second plane surface and the pore top edge plane of the flexible substrate” as recited in claim 1. Applicant argues that Kim discloses forming grooves (321) that are not on a bottom of a flexible substrate, but are instead formed in adhesive layers that are internal to a multilayer substrate. Applicant therefore concludes that the grooves disclosed by Kim serve a different purpose from the pores of the claimed invention.
Examiner respectfully submits in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The prior art of Satoh discloses forming pores on a bottom surface of a substrate, analogous to the claimed invention. Further, both Satoh and Kim disclose that the purpose of forming pores in a flexible substrate is to prevent damage to the device when bending occurs (see Satoh, paragraph [0080], and Kim, paragraph [0178]). Although Kim discloses forming pores in a different portion of the substrate, one of ordinary skill in the art would recognize that the pore size, shape, and layout teachings of Kim may be applied to the pores of Satoh without requiring the pores of Satoh to be moved to a different surface. Therefore, the combination of references is considered to teach the limitation in question.
Regarding Applicant’s fourth argument (p. 12 line 1-p. 13 line 7), Applicant argues that in the Advisory Action mailed on March 14, 2022, Examiner incorrectly stated that “there is no support in the original disclosure of the invention for the pores ending at exactly halfway between the center plane and the second plane surface.” Further, Applicant notes that Examiner admits that the drawings provide support for the pores ending approximately halfway between the center plane and the second plane surface.
Examiner respectfully submits that the terms “exactly” and “approximately” have different meanings. Examiner acknowledges that Fig. 2 shows a substrate having a center plane (CP) at a distance (A2) from the surface of the substrate, and pores (115) that have a diameter equal to approximately half of the distance (A2). By contrast, in the annotated Fig. 2 provided on p. 7 of Applicant’s arguments filed February 25, 2022, the distance from the surface of the substrate to the pore top edge plane and the distance from the pore edge plane to the center plane are each labeled “H,” implying that the two distances are exactly the same. These labels were not present in the originally filed drawings. Examiner notes that in the annotated Fig. 2 provided on p. 8 of Applicant’s arguments filed March 28, 2022 the annotation includes the word “about,” which is considered equivalent to “approximately.” As discussed in the above rejection, the prior art is considered to teach a pore size that is approximately midway between the substrate surface and the center plane.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/GARDNER W. S. SWAN/Examiner, Art Unit 2892